Capital City Bank Group, Inc. Reports Second Quarter 2009 Results TALLAHASSEE, Fla. (July 21, 2009) – Capital City Bank Group, Inc. (NASDAQ: CCBG) today reported net income for the second quarter of 2009 totaling $0.8 million ($0.04 per diluted share) compared to net income of $0.6 million ($0.04 per diluted share) for the first quarter of 2009 and $4.8 million ($0.28 per diluted share) for the second quarter of 2008.Earnings for the first six months of 2009 totaled $1.4 million ($.08 per diluted share) compared to $12.1 million ($0.70 per diluted share) for 2008. Earnings for the three and six month periods reflect loan loss provisions of $8.4 million ($0.30 per diluted share) and $16.8 million ($0.61 per diluted share), respectively, and a one-time special FDIC assessment of approximately $1.2 million ($0.04 per diluted share) recorded in the second quarter. “Given the very tough ongoing operating environment in Florida, we are pleased to be reporting net income for each of the first two quarters,” said William G. Smith, Jr., Chairman, President and Chief Executive Officer of Capital City Bank Group. “Quarter over quarter, excluding the special FDIC insurance assessment, our operating revenues were up and expenses were down, reflecting the underlying strength of our overall business strategy. “At June 30, nonperforming assets (which include nonaccrual loans, restructured loans, and other real estate owned) were up $16.8 million, or 13% over the first quarter.However, we were encouraged to see past due loans and gross additions to the nonaccrual loan portfolio decline for two consecutive quarters.This, coupled with continued improvement in problem loan resolutions resulted in a net increase of $0.8 million in the nonaccrual portfolio.Restructured loans and other real estate owned, which increased $7.8 million and $8.2 million, respectively, accounted for essentially all of the increase in nonperforming assets, which is a favorable and natural progression as problem loans migrate through the resolution phase.Consequently, we believe we are in an improved position to ultimately collect on these loans or dispose of the properties. “While we view the slowdown in gross additions to nonaccruing loans and the migration among nonperforming categories as positive changes in the status of our nonperforming assets, it may still be too early to call a peak in nonperforming loans.However, we believe these recent developments suggest a trend towards more stability at this point in the credit cycle. “Also, on a positive note, loan and deposit growth have been steady during the second quarter and the first half of the year, reflecting the fact that our associates are doing a good job recognizing quality opportunities in this disrupted banking marketplace. Lenders are successfully converting clients who are interested in moving or expanding their banking relationships.On the deposit side, core deposits are higher primarily in noninterest demand accounts and CDs, as our free checking product continues to grow in both balances and number of accounts, and competitive rate pressure affecting our CD production has eased in many markets. Our net interest margin was 5.11% for the second quarter,” said Smith. The Return on Average Assets was .12% and the Return on Average Equity was 1.12% for the second quarter of 2009.These metrics were .11% and .94% for the first quarter of 2009 and .73% and 6.43% for the second quarter of 2008, respectively. For the first half of 2009, the Return on Average Assets was .12% and the Return on Average Equity was 1.03% compared to .92% and 8.14%, respectively, for the first half of 2008. Discussion of Financial Condition Average earning assets were $2.175 billion for the second quarter of 2009, an increase of $9.0 million, or 0.4% from the first quarter of 2009, and an increase of $24.4 million, or 1.1% from the fourth quarter of 2008. The increase from the first quarter is primarily attributable to a $4.4 million and $10.1 million increase in the investment and loan portfolios, respectively. An increase in deposits funded the earning asset growth. Compared to the fourth quarter of 2008, the increase in earning assets primarily reflects growth in the loan portfolio partially offset by a reduction in short-term investments. We have now experienced loan growth for four consecutive quarters as production has increased and loan payoffs and paydowns have slowed. We believe this trend continued through the recent quarter due to the efforts of our bankers to reach clients who are interested in moving or expanding their banking relationships. Loan growth was primarily attributable to commercial real estate mortgages and home equity loans. At the end of the second quarter, nonperforming assets (including nonaccrual loans, restructured loans, and other real estate owned) totaled $143.6 million, an increase of $16.8 million, or 13% from the first quarter and $35.8 million, or 33% from the fourth quarter of 2008. The increase from the prior linked quarter reflects an increase of $7.8 million in restructured loans and an increase of $8.2 million in other real estate owned properties. Nonaccrual loans totaled $111.0 million at the end of the second quarter, a net increase of $0.8 million from the prior linked quarter. The level of gross additions to non-accruing loans has declined by $15.2 million and $6.8 million, respectively, for the last two quarters and the volume of problem loan resolutions has improved including the resolutions of several larger credits during the second quarter.
